FILED
                           NOT FOR PUBLICATION                              MAR 18 2010

                                                                       MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT

GARY GENE WATTS,                                 No. 08-16476

             Petitioner - Appellant,             D.C. No. 3:04-CV-00386-ECR-
                                                 RAM
  v.

CRAIG FARWELL,                                   MEMORANDUM *

             Respondent - Appellee.



                    Appeal from the United States District Court
                             for the District of Nevada
                     Edward C. Reed, District Judge, Presiding

                            Submitted March 9, 2010 **
                             San Francisco, California

Before: WALLACE, GRABER, and McKEOWN, Circuit Judges.

       Defendant Gary Gene Watts, a Nevada state prisoner, appeals the denial of

his habeas corpus petition challenging his conviction by guilty plea for three

counts of sexual assault of a minor. We review de novo, Tilcock v. Budge, 538
F.3d 1138, 1143 (9th Cir. 2008), cert. denied, 129 S. Ct. 926 (2009), but habeas

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. Fed. R. App. P. 34(a)(2).
relief is warranted only if the state court’s decision was "contrary to, or involved an

unreasonable application of, clearly established Federal law[ ] as determined by the

Supreme Court," or resulted in "an unreasonable determination of facts in light of

the evidence presented in the State court proceeding[s]," 28 U.S.C. § 2254(d)(1)-

(2); Williams v. Taylor, 529 U.S. 362, 407-09 (2000).

      Defendant failed to demonstrate an actual conflict of interest. He points to

no evidence, and the record contains none, that his counsel’s alleged conflicts

"actually affected the adequacy of his representation." Cuyler v. Sullivan, 446 U.S.
335, 348-49 (1980). Therefore, Defendant’s Sixth Amendment right to counsel

was not violated.

      Defendant has abandoned or waived the issue of whether his guilty plea was

voluntary, so we do not address it on the merits.

      AFFIRMED.




                                           2